      Case 2:18-cv-01425-SMB Document 25 Filed 07/31/20 Page 1 of 12



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   John Michael Dutton, et al.,                      No. CV-18-01425-PHX-SMB
10                  Appellants,                        ORDER
11   v.
12   Rhea Fisher, et al.,
13                  Appellees.
14
15          Appellants John Michael Dutton and Evelyn Marie Dutton (collectively,

16   “Appellants” or the “Duttons”) appeal the bankruptcy court’s decision granting Appellees

17   Rhea and Wilfred Fisher (“Appellees” or “Fishers”) a claim in the amount of $163,000,

18   inclusive of pre and post judgment interest. (Doc. 13, “Op. Br.”; see also Doc. 1

19   (Transmittal of Appeal)). Appellees responded (Doc. 19, “Resp.”) and Appellants replied.
20   (Doc. 23, “Reply”). The underlying dispute concerns a contested financial arrangement

21   between an elderly couple and their daughter and son in-law. In a doomed transaction, the

22   Fishers traded a $120,000 down payment on a communal residence to house both couples
23   for an assurance the Duttons would provide palliative care to the elderly couple, beginning

24   a series of conflicts that resulted in the below challenge to Appellants’ bankruptcy filing.
25   For the reasons that follow, the Bankruptcy Court’s order is affirmed.

26          I.     BACKGROUND
27                 a. Factual Background

28          Prior to the events giving rise to the underlying bankruptcy challenge, Rhea and
         Case 2:18-cv-01425-SMB Document 25 Filed 07/31/20 Page 2 of 12



 1   Wilfred Fisher, an elderly couple married since 1968, lived together in a home they owned
 2   in Bountiful, Utah. (Doc. 1 at 12; Bk. Order at 2.) 1 However bountiful their surroundings,
 3   as the couple entered their ninth decade of life age had begun to take its toll on Wilfred.
 4   (Id.) Wilfred’s health and mental capacity showed signs of deterioration since at least 2010
 5   and, by 2014, Wilfred “had lost his ability to take care of himself[,]” leaving Rhea as his
 6   primary caretaker. (Id.) The physical demands of Wilfred’s care, proved to be too great
 7   for Rhea, whose difficulties in moving Wilfred occasionally resulted in accidents or
 8   required the neighbors’ assistance. (Id.) Unable to provide adequate care, Rhea Fisher
 9   looked to her family for help. (Id.) The Fishers’ marriage had produced no children of
10   their own, but each partner brought five (5) children to the marriage. (Id.) This case
11   concerns one of those children, Evelyn, and her husband, John Dutton. (Id.) Evelyn, one
12   of Rhea’s five (5) daughters, married John Dutton in 2006. (Id.) Although the pair
13   divorced in 2011, they continued to live together in a home they owned in Phoenix,
14   Arizona. (Id.) Eventually, the Duttons agreed to “pool resources” with the Fishers “and
15   buy a home together” in Arizona, one suitable for both families to reside. (Id.) The two
16   couples settled on an arrangement. The Duttons would provide the Fishers with “daily
17   living assistance, such as meals, medication, management, bathing, dressing,
18   transportation, and a home to dwell for the rest of their lives.” (Id. at 3-4.) The Fishers, in
19   turn, would furnish the down payment for the purchase of the new house. (Id.) Evelyn
20   then found a house that fit the bill, the “Maricopa House.” (Id.) However, John alone
21   entered into a purchase agreement for the new home. (Id.) On June 14, 2014, the Fishers
22   sold their Utah home, netting approximately $185,000 from the sale, and briefly moved in
23   with the Duttons in Phoenix. (Id.) The situation soured shortly after their arrival. (Id.)
24   The Fishers provided $120,000 of the Utah House sale proceeds for the entirety of the
25   down payment on the Maricopa House. (Id.) Rheas relationship with her daughter, Evelyn,
26   thereafter “fell apart.” (Id.) Regardless, escrow closed on the Maricopa House on June 30,
27   2014. (Id. at 5.) Rhea then moved into the Maricopa House, leaving Wilfred with the
28   1
      The Bankruptcy Court’s Order is cited within the transmittal of appeal (Doc. 1 at 11-35)
     as Doc. 106 and within this Order as “Bk. Order.”

                                                  -2-
      Case 2:18-cv-01425-SMB Document 25 Filed 07/31/20 Page 3 of 12



 1   Duttons in the Phoenix residence, which remained on the market, sold. (Id.)
 2          The relationships deteriorated further when, after the Fishers loaned $60,000 to one
 3   of Rhea’s grandchildren, Jaret Krum, Evelyn Dutton took Wilfred to the local branch of a
 4   Chase Bank (“Chase”) where the Fishers held a joint a checking account (the “Joint
 5   Account”). (Id.) After speaking with Wilfred and Evelyn, the Chase employee determined
 6   that Wilfred was suffering from “elder abuse” at the hands of his wife, Rhea Fisher. (Id.)
 7   But, because Wilfred was a “vulnerable adult,” who could not control the Joint Account
 8   funds by himself, the employee replaced Rhea with Evelyn as a signatory for a new
 9   account, into which Chase transferred all the Joint Account funds. (Id.) Rhea was not
10   informed. (Id.) After discovering the Joint Account was closed while attempted to buy
11   groceries, Rhea contacted Chase, uncovered the allegations that she abused Wilfred, and
12   contacted Evelyn attempting to regain control of the funds. (Id.) With the assistance of
13   another daughter, Pauline, Rhea went to the Phoenix House and unsuccessfully attempted
14   to remove Wilfred from Evelyn’s control. (Id. at 6.) Eventually, after trying to recover
15   Wilfred once more and finding the Phoenix house empty, Rhea and Pauline sought police
16   assistance. (Id.) They thereafter obtained a protective order against Evelyn and, escorted
17   by police, successfully removed Wilfred from Evelyn’s control at the Phoenix House. (Id.)
18   Together, Rhea and Wilfred reversed the changes to their Chase Joint Account and left
19   Arizona, moving in with Pauline briefly in California before eventually settling in Montana
20   with another of Rhea’s daughters, April Fulbright. (Id.) Wilfred died at eighty-six years
21   of age in January of 2017. (Id. at 1.) According to the record, Rhea resides with April in
22   Montana to this day. (Id. at 6.)
23          The Duttons closed the sale on the Phoenix House and moved into the Maricopa
24   House following the Fishers’ departure. (Id.) Within a few months, the Duttons refinanced
25   the Maricopa House mortgage twice, borrowing almost $70,000 against the equity created
26   by the down payment the Fishers provided. (Id.).
27                 b. Procedural Background
28          In 2014, the Fishers filed a state court action in Maricopa County Superior Court


                                                -3-
      Case 2:18-cv-01425-SMB Document 25 Filed 07/31/20 Page 4 of 12



 1   alleging claims for breach of contract, fraud, unjust enrichment, and violation of duty to a
 2   vulnerable adult, seeking a judgment in the amount of the down payment plus pre and post
 3   judgment interest and the imposition of a constructive trust to secure the judgment. (Id.)
 4   But, on April 13, 2016 John and Evelyn Dutton (collectively, the “Duttons”) filed separate
 5   voluntary petitions for bankruptcy relief under Chapter 7 of Title 11 of the United States
 6   Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”), and successfully stayed the
 7   Fishers’ state court action. (Id. at 7.) In response, Rhea and Wilfred Fisher (collectively,
 8   the “Fishers”) filed separate identical adversary complaints against the Duttons
 9   individually. The Bankruptcy Court consolidated the adversary proceeding and held a two-
10   day trial on February 13 and 14, 2018. (Bk. Order at 2.) After taking the parties’ arguments
11   and testimony under consideration, the Bankruptcy Court entered judgment in favor of the
12   Fishers and granted them: (1) a non-dischargeable judgment against the Duttons jointly
13   and severally in the principal amount of $120,000; (2) pre-judgment interest in the amount
14   of $43,000 pursuant to A.R.S. § 44-1201(A); (3) post-judgment interest to accrue against
15   the non-dischargeable judgment amount of $163,000; and (4), imposing a constructive trust
16   on the Duttons’ Maricopa House in favor of the Fishers for the entire sum. (Doc. 1 at 8-
17   9.) On May 8, 2018, the Duttons appealed that order, arguing the Bankruptcy Court
18   committed clear error by holding that a preponderance of the evidence supported that the
19   debt in question was not dischargeable pursuant to Section 523(a)(2)(A) of the Bankruptcy
20   Code.
21           II.    STANDARDS OF REVIEW
22           Rule 8013 of the Federal Rules of Bankruptcy Procedure states:
23           “On an appeal the district court or bankruptcy appellate panel may affirm,
24           modify, or reverse a bankruptcy judge's judgment, order, or decree or remand
             with instructions for further proceedings. Findings of fact, whether based on
25           oral or documentary evidence, shall not be set aside unless clearly erroneous,
26           and due regard shall be given to the opportunity of the bankruptcy court to
             judge the credibility of the witnesses.”
27
28   Fed. R. Bankr. P. 8013.        Accordingly, the Court reviews the Bankruptcy Court's


                                                 -4-
         Case 2:18-cv-01425-SMB Document 25 Filed 07/31/20 Page 5 of 12



 1   conclusions of law de novo and findings of fact for clear error. See In re Lazar, 83 F.3d
 2   306, 308 (9th Cir.1996). A factual finding is clearly erroneous if an appellate court, after
 3   reviewing the record, has a firm and definite conviction that a mistake has been committed.
 4   United States v. Hinkson, 585 F.3d 1247, 1260 (9th Cir. 2009). Thus, assuming the
 5   Bankruptcy Court applied the appropriate standard in the first instance, a district court
 6   reviews whether the application of the facts to relevant law was “(1) illogical, (2)
 7   implausible, or (3) without support in inferences that may be drawn from the facts in the
 8   record.” Id. at 1263 (determining that “[i]f any of these three apply, only then are we able
 9   to have a “definite and firm conviction” that the district court reached a conclusion that
10   was a mistake or was not among its permissible options, and thus that it abused its
11   discretion by making a clearly erroneous finding of fact.”) (internal quotation marks
12   omitted). In that review, a court accords “particular deference to the bankruptcy court’s
13   credibility findings given the bankruptcy court’s ability to view firsthand the witnesses’
14   demeanor and tone on the witness stand.” In re McClain, No. AP 1:14-AP-01058-VK,
15   2017 WL 3298418, at *4 (B.A.P. 9th Cir. Aug. 2, 2017) (citing Retz v. Samson (in re Retz),
16   606 F.3d 1189, 1196 (9th Cir. 2010)).
17           III.   DISCUSSION
18           Both the Court and parties agree the bankruptcy court identified and applied the
19   correct legal standard in holding that the Appellants’ asset in question, a $163,000 interest
20   secured by a constructive trust on the Maricopa House, was non-dischargeable. (Doc. 1 at
21   8-9.) That is, while Appellants now challenge the Bankruptcy Court’s conclusion, they
22   concede that the “standard of proof for the dischargeability exceptions in 11 U.S.C. §
23   523(a) is the ordinary preponderance-of-the-evidence standard.” Grogan v. Garner, 498
24   U.S 279, 291 (1991). 2 On appeal, Appellants question whether the Bankruptcy Court
25   correctly applied that standard to find their debt non-dischargeable by preponderance of
26   the evidence.3 The Court examines Appellants’ specific arguments below, in turn.
27   2
       Generally, the burden of proving an exception to discharge under § 523(a)(2), (4), and (6)
     falls on the creditor. See In re Niles, 106 F.3d 1456, 1461 (9th Cir. 1997).
28   3
       As Appellees correctly note, five of Appellants seven issues listed in their opening brief
     concern this central issue. This Court thus focuses on that singular inquiry to examine

                                                 -5-
      Case 2:18-cv-01425-SMB Document 25 Filed 07/31/20 Page 6 of 12



 1                  a. Section 523(a)(2)(A)’s Exceptions to Discharge of Debt
 2          Among other carve-outs, § 523(a)(2)(A) of the Bankruptcy Code provides
 3   exceptions from the discharge of debt for “money, property, services, or an extension,
 4   renewal, or refinancing of credit, to the extent obtained by . . . false pretenses, a false
 5   representation, or actual fraud, other than a statement respecting the debtor's or an insider's
 6   financial condition.” 11 U.S.C. § 523(a)(2)(A). To prove actual fraud and render a debt
 7   non-dischargeable under § 523(a)(2)(A), a creditor must establish: (1) that the debtor made
 8   a representation; (2) the debtor knew at the time the representation was false; (3) the debtor
 9   made the representation with the intention and purpose of deceiving the creditor; (4) the
10   creditor relied on the representation; and (5) the creditor sustained damage as the proximate
11   result of the representation. 4 In re Apte, 96 F.3d 1319, 1322 (9th Cir. 1996) (citing In re
12   Eashai, 87 F.3d 1082, 1086 (9th Cir. 1996) and In re Britton, 950 F.2d 602, 604 (9th
13   Cir.1991)). Finding each element satisfied by preponderance of the evidence, the
14   Bankruptcy Court below held the debt non-dischargeable. This Court cannot locate clear
15   error in that ruling.
16                  b. The Bankruptcy Court’s Initial Credibility Findings
17          Appellants first challenge the Bankruptcy Court’s preliminary findings that (1) Rhea
18   Fisher’s testimony was credible, (2) Appellants’ trial testimony was not, and (3) that the
19   “Gift Letter,” wherein the Fishers gifted John Dutton $120,000 allegedly for the down
20   payment on the Maricopa House, could not preclude the Fisher’s claims. (Op. Br. at 11-
21   13 (citing Bk. Order at 8-12).) Contrary to Appellants’ position, the above findings are
22   supported by the evidence in record.
23          First, the Bankruptcy Court correctly held the Gift Letter did not preclude
24
     whether the Bankruptcy Court clearly erred by finding Appellants’ debt non-dischargeable
25   by preponderance of the evidence. Aside from a passing remark in their opening brief, (see
     Doc. 13 at 11), Appellants make no further mention of the two remaining issues—that the
26   Bankruptcy Court erred by imposing a constructive trust on Appellants’ property and
     holding Appellants jointly and severally liable to both Appellees. The Court considers
27   those arguments waived.
     4
       Appellants do not challenge, and this Court does not address, the Bankruptcy Court’s
28   holding that “[t]he Duttons’ misrepresentations were the proximate cause of the damages
     suffered by the Fishers.” (Bk. Order at 21.)

                                                  -6-
      Case 2:18-cv-01425-SMB Document 25 Filed 07/31/20 Page 7 of 12



 1   dischargeability analysis under § 523(a)(2)(A). As the Bankruptcy Court recognized, the
 2   Gift Letter is a pro forma document that contains no terms. (Bk. Order at 9.) At best, the
 3   Letter evidences an enforceable promise between John Dutton and his lender, not one
 4   between the Duttons and Fishers. (Id. at 9.) With the Gift Letter devoid of terms, the
 5   Bankruptcy Court correctly allowed parol evidence to interrogate the Fisher’s allegations
 6   of fraud in the inducement. See Pettennude v. McHenry, No. 2:07-CV-2071-HRH, 2008
 7   WL 11338798, at *4 (D. Ariz. Aug. 25, 2008). Examining that parol evidence, the
 8   Bankruptcy Court then made contrasting credibility findings regarding the credible
 9   testimony of Rhea Fisher, on the one hand, and the Duttons’ dubious testimony, on the
10   other. (Bk. Order at 8-12.) Appellants concede that the Bankruptcy Court “may be correct,
11   in that the Gift Letter may not have a preclusive effect,” but argue “it can certainly be used
12   toward the totality of the circumstances” supporting the Fishers’ awareness that the down
13   payment was intended as a gift. (Op. Br. at 12.) However, even were the Court to include
14   the Gift Letter in a totality of the circumstances approach, the Court finds that ample
15   evidence supports the Bankruptcy Court’s holding that the Gift Letter was part and parcel
16   of the fraud.
17          Second, Appellants do not challenge the lower court’s credibility determination
18   regarding Rhea Fisher. Despite Appellants’ attempts to undermine her credibility at trial,
19   the Bankruptcy Court found Rhea Fisher’s testimony “consistent and supported by logic
20   and other evidence.” (Id. at 10.) The content of the cited trial testimony generally supports
21   that conclusion. And crucially, where the Bankruptcy Court’s credibility determinations
22   rely on observation of a testifying party, Appellants give this Court no grounds to disturb
23   those assessments, much less overcome the “great deference” accorded the trier of facts’
24   credibility determinations.    In re Retz, 606 F.3d 1189, 1196 (9th Cir. 2010) (citing
25   Anderson v. City of Bessemer City, N.C., 470 U.S. 564, 575, 105 S.Ct. 1504, 84. L.Ed.2d
26   518 (1985)); (see also Bk. Order at 10 (concluding that “even though [Rhea] sometimes
27   testified inaccurately about specific dates or locations . . . [o]verall she was believable and
28   her testimony consistent”).)


                                                  -7-
      Case 2:18-cv-01425-SMB Document 25 Filed 07/31/20 Page 8 of 12



 1          Third, Appellants’ concerns with the Bankruptcy Court’s credibility determinations
 2   fare no better. Rather than seriously grappling with the court’s analysis, Appellants now
 3   attempt to selectively undermine the trial testimony that favors Appellees. In doing so,
 4   Appellants tellingly dodge the Bankruptcy Court’s core analysis. That is, in the proceeding
 5   below, Appellants argued the $120,000 used for the Maricopa House down payment was
 6   an unconditional gift. (Bk. Order at 10.) The Bankruptcy Court found this contention
 7   “both logically and legally inconsistent.” (Id.) That conclusion flowed from specific
 8   contradictions in Appellants’ trial testimony which, on appeal, they do not address.
 9   (Compare Doc. 7-2, Tr. 57:3-4; Doc. 7-1, Tr 135:15-20 (asserting the Fishers gifted the
10   money without conditions) with Doc. 7-1, Tr. 137:18-22; Doc. 7-2, Tr. 49-22-47:14
11   (testifying the “unconditional gift” was intended for use as down payment to secure the
12   Fishers “a home to grow old in”)). Appellants instead rest their argument on conclusions
13   and speculation. They dismissively characterize the issue as a “red herring,” conclude the
14   evidence that the Bankruptcy Court found persuasive is insufficient, and speculate as to
15   “[t]he more likely truth” and that is not enough to demonstrate clear error necessary to
16   overturn the Bankruptcy Court’s findings of fact. (See Op. Br. at 12.) Just as Appellants
17   do not meaningfully engage the lower court’s factual findings in petitioning for reversal,
18   Appellants do not contest the lower court’s legal analysis either—namely, the Bankruptcy
19   Court’s holding that because the Appellants’ testimony indicated that Appellees down
20   payment was for “the limited purpose of purchasing the Maricopa House [] with the
21   understanding that they would have the right to live there until their death,” the essential
22   elements of an inter vivos gift were not satisfied. (Bk. Order at 11 (citing O’Hair v. O’Hair,
23   109 Ariz. 236, 239 (1973) (holding that such gifts require “donative intent, delivery and a
24   vesting of irrevocable title upon such delivery”).) Finally, Appellants also do not address
25   the documented inconsistencies in John Dutton’s testimony, his multiple admissions to
26   making dubious criminal complaints, and the patently false statements he made under oath.
27   (See Bk. Order at 12.) With the evidence largely supporting those findings, unchallenged
28   by Appellants, this Court finds no error in the Bankruptcy Court’s conclusion that John


                                                 -8-
      Case 2:18-cv-01425-SMB Document 25 Filed 07/31/20 Page 9 of 12



 1   Dutton’s “lies in the face of undisputed evidence . . .[and] propensity to make untrue
 2   statements . . . eviscerated his credibility.” (Id.) Where Appellants affirmatively contest
 3   the testimony on which lower court relied, they back those challenges with unsupported
 4   assertions and without citation. (See Op. Br. at 12-13.) Ultimately, the Court find little
 5   reason to doubt the Bankruptcy Court’s credibility determinations; Appellants certainly do
 6   not show they are illogical, implausible, or without support in inferences that may be drawn
 7   from the facts in the record. Hinkson, 585 F.3d at 1263.
 8                 c. Misrepresentations and Fraudulent Omissions
 9          Appellants challenge the Bankruptcy Court’s holding that “the Duttons induced the
10   Fishers to advance the Down Payment” and fraudulently omitted a material fact under
11   §523(a)(2)(A) by failing to share their intention “to never repay the Down Payment” and,
12   instead, “treat it as an irrevocable gift.” (Bk. Order at 16-17.) Although Appellants dispute
13   the lower court’s interpretation of specific testimony, generally, they argue that “it is
14   impossible to find that the Duttons induced the fishers to advance the down payment with
15   a promise to repay.” (Op. Br. at 14 (quotation marks omitted).) But, as with their
16   arguments above, Appellants’ broadly miss the point. In fact, the Bankruptcy Court
17   explicitly acknowledged that the “Fishers failed to prove that Evelyn promised to repay the
18   Down Payment as a loan in the event the plan failed.” (Bk. Order at 15.) The court also
19   found that April Fulbright’s testimony proved an equally prescient fact: “Evelyn never
20   intended to repay the Down Payment.” (Id. at 16.) Although Appellants may wish it so,
21   the court’s analysis did not end there. Instead, the court found the first element of non-
22   dishchargeability under § 523(a)(2)(A) satisfied on separate grounds: Evelyn and John’s
23   independent conduct constituted fraudulent omissions of material fact under §
24   523(a)(2)(A). Due to their familial and fiduciary relationship, Evelyn and John had “a duty
25   to disclose their intention” to treat the money as an irrevocable gift “to the Fishers.” (Id.
26   at 16.) They did not. The Duttons’ “failure to disclose material facts” thus constituted “a
27   fraudulent omission” under the statute. See In re Harmon, 250 F.3d 1240, 1246 n.4 (9th
28   Cir. 2001). Appellants do not seriously grapple with the Bankruptcy Court’s fraudulent


                                                 -9-
     Case 2:18-cv-01425-SMB Document 25 Filed 07/31/20 Page 10 of 12



 1   omission analysis with which the Court finds no clear error.
 2                 d. Knowledge of Deceptiveness
 3          Next, Appellants argue the Bankruptcy Court leapt to the conclusion that “the
 4   Duttons’ omission with regard to Rhea in conjunction with their false statements to Pauline
 5   and Fulbright prove they knew the falsity of their representations.” (Op. Br. at 15 (quoting
 6   Bk. Order at 17).) This Court cannot endorse that characterization. Appellants cite
 7   concerns over Pauline’s “flawed testimony” to establish clear error.5 (Id.) Appellants
 8   conclusory argument falls far short of showing the lower court clearly erred in finding
 9   Pauline credible or raise any serious doubt as to the Duttons’ knowledge of the
10   deceptiveness of their fraudulent omission. (See Bk. Order at 15 (finding “[t]he witnesses
11   for both the Fishers and Duttons” on the issue of the Dutton’s false promises or omissions
12   regarding the down payment “were credible”).
13                 e. Intent to Deceive
14          In unequivocally finding that the “totality of the circumstances compels” the
15   conclusion “that the Duttons intended deceive the Fishers, the Bankruptcy Court examined
16   an array of evidence. (Id. at 17-19.) First, the court found the circumstantial evidence
17   weighed against the Duttons, whose “false[] characterize[ation] [of] the Gift Letter to Rhea
18   as a legal requirement” for purchase of the Maricopa House, “suggest[ed] a scheme for the
19   Duttons to obtain sole ownership and control of the Fishers’ property.” (Id. at 18.) That
20   the Duttons knew that “an appropriate transaction would have transferred at least some
21   ownership rights to the Fishers in exchange for the Down Payment” was “most clearly
22   evidenced by the fact that John quitclaimed title to the Maricopa House to Evelyn” (and
23   not the Fishers) “soon after the final loan closed.” (Id. at 19.) By refinancing twice on the
24   Maricopa House to install a “lavish swimming pool,” the Duttons raised more questions as
25   to their intentions. (Id.) The court found the removal of Rhea and Evelyn’s substitution in
26
     5
       Although Appellants did not contest the assertions at trial, on appeal they argue that
27   Pauline’s testimony is “nothing more than a bold face lie, not supported by any factual
     basis or evidence,” (Op. Br. at 13.) Appellants do not explain how to square that argument
28   with the Bankruptcy Court’s conclusion that Pauline’s “uncontroverted testimony”
     documented “Evelyn’s history of graft.” (Bk. Order at 11.)

                                                - 10 -
     Case 2:18-cv-01425-SMB Document 25 Filed 07/31/20 Page 11 of 12



 1   her place even more on the nose as “evidence of fraud.”              (Id.)   With these facts
 2   unchallenged, the Bankruptcy Court’s conclusion was relatively straightforward.
 3           Appellants take issue with what the Bankruptcy Court did not expressly address.
 4   They argue that Porter’s testimony, which the court found credible, “clearly showed that
 5   Rhea knew exactly what was taking place and that she was fully informed.” (Op. Br. at
 6   15.)   Appellants’ again fail to address the great weight of uncontroverted evidence
 7   supporting an intent to deceive the Fishers and instead, once more offer a novel
 8   interpretation of the facts and ask this Court to reverse a lower court’s factual findings on
 9   that basis, the Court finds no error. Even incorporating Porter’s testimony as Appellants’
10   desire, the Court cannot conclude that testimony overcomes the Bankruptcy Court’s
11   thorough grounds for finding the requisite intent under § 523(a)(2)(A).
12                 f. Justifiable Reliance
13          Appellants likewise point to Porter’s testimony as undermining the court’s holding
14   that the Fishers’ reliance on the Duttons was justifiable. In doing so, the most Appellants
15   prove is that an additional individual6 counseled Rhea against entering into the agreement.
16   But that does not demonstrate clear error in the Bankruptcy Court’s determination.
17   Although in normal circumstances, Porter’s testimony might indicate the Fishers’ reliance
18   was less justifiable than at first glance, Appellants’ argument in this regard does not address
19   that the “Fishers were vulnerable, elderly adults” whose reliance on the Duttons stemmed
20   from “their close familial relationship.” (Bk. Order at 21.) The Court cannot say the
21   Bankruptcy Court erred by finding the Fishers’ justifiably reliance on the Duttons’ false
22   representations on those grounds.
23          IV.    CONCLUSION
24          Although Appellants’ view of the evidence undoubtedly differs from the
25   Bankruptcy Court’s factual findings, not once does that difference of opinion leave this
26   Court with a firm and definite conviction that a mistake was made.
27
28   6
      The uncontroverted trial testimony also establishes that Pauline, on many occasions,
     warned the Fishers against the transaction. (See e.g., Doc. 7-1 at 71:12-72:2, 73:15-22.)

                                                 - 11 -
     Case 2:18-cv-01425-SMB Document 25 Filed 07/31/20 Page 12 of 12



 1
 2
 3          Accordingly,
 4          IT IS ORDERED AFFIRMING the decision of the Bankruptcy Court.
 5   Dated this 28th day of July, 2020.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                          - 12 -
